UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4245
LAVON SHELTON SPENCE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-00-330)

                      Submitted: August 23, 2001

                      Decided: September 6, 2001

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Paul Gregorio, PAONE & GREGORIO, P.L.L.C., Richmond, Vir-
ginia, for Appellant. Nicholas S. Altimari, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SPENCE
                              OPINION

PER CURIAM:

   Lavon Shelton Spence appeals his convictions for armed bank rob-
bery (Count One), use of a firearm in relation to a crime of violence
(Count Two), and possession of a firearm by a convicted felon (Count
Three). Spence received a sentence of 120 months on Counts One and
Three, to run concurrently, and a consecutive 84-month sentence on
Count Two. Spence’s attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Spence has not filed a pro
se supplemental brief, although he was informed of his right to do so.

   The sole issue raised on appeal is sufficiency of the evidence. To
sustain Spence’s convictions, the evidence, when viewed in the light
most favorable to the government, must be sufficient for a rational
trier of fact to have found the essential elements of the crime beyond
a reasonable doubt. See Glasser v. United States, 315 U.S. 60, 80
(1942). In making this assessment, the government is entitled to all
reasonable inferences from the facts proven to those sought to be
established. United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir.
1982).

   Our review of the trial transcript reveals that the evidence was suf-
ficient to convict Spence on all counts. On September 18, 2000, the
Bank of Southside Virginia in Emporia, Virginia, was robbed. Spence
had been a regular customer at the bank. Immediately after the rob-
bery, two tellers who previously had dealt with Spence identified him
as the robber because of his distinctive voice. Shortly after the rob-
bery, officers apprehended Spence in a parking lot. They found some
clothing matching the robber’s clothing in Spence’s vehicle. The
clothing was wet. Spence had fled on foot, and it was raining on the
day of the robbery. Mrs. Driver, the teller whom the robber had
approached with a gun, had given the robber money containing three
marked bills. Officers discovered over $8000 in cash—including the
marked bills—in Spence’s vehicle. Additionally, there was a loaded
derringer hidden under a floor mat of the vehicle. Finally, the parties
stipulated that Spence had previously been convicted of a felony. This
evidence was sufficient to convict Spence on all counts.
                        UNITED STATES v. SPENCE                         3
   Pursuant to Anders, we have reviewed the record for potential error
and have found none. Therefore, we affirm Spence’s convictions.
This court requires counsel to inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move this court
for leave to withdraw from representation. Counsel’s motion must
state that a copy of the motion was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED